— Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 15, 1980, convicting him of grand larceny in the second degree, upon a plea of guilty, and imposing sentence. Case remitted to the County Court, Nassau County, to hear and report on defendant’s motion to withdraw his plea, at which hearing new counsel shall be appointed to represent the defendant, and appeal held in abeyance in the interim. The County Court shall file its report with all convenient speed. Owing to the adversary posture adopted by defendant’s counsel upon his client’s pro se motion to withdraw his negotiated plea, the court should not have proceeded to determine that motion without first assigning the defendant different counsel to represent him on that application (see People v Rozzell, 20 NY2d 712; People v Wilson, 15 NY2d 634; see, also, People v Boyd, 22 NY2d 707; People v Mack, 75 AD2d 858; cf. People v Sutton, 39 AD2d 820). Mollen, P.J., Cohalan, Margett and O’Connor, JJ., concur.